United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 98-1316EA
                                     _____________

Nanetta Edge Ryman; Willis Leroy      *
Edge, Jr.,                            *
                                      *
                  Appellants,         * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Arkansas.
                                      *
Nell Ewing Edge; Nell Teague; Steven *       [UNPUBLISHED]
Lee Edge,                             *
                                      *
                  Appellees.          *
                                _____________

                              Submitted: September 25, 1998
                                  Filed: September 30, 1998
                                   _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

       Nanetta Edge Ryman and Willis Leroy Edge, Jr. appeal from the adverse
decision of the district court in this declaratory judgment action. Because this is a
diversity case, we review de novo questions of state law. After reviewing the record
and the parties' briefs, we are satisfied the district court correctly applied relevant state
law. The record supports the district court's decision that the last will and testament
in question was made in conformity with Arkansas law and that laches bars the
appellants' claims. We thus affirm the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-